Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 1 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 1 of 177

PLAINTIFFS’ EXHIBIT LIST Page | of 177

Case # 2:16-cv-02525-MMD-NJK

Caption: Amarin Pharma Inc. et al. v. Hikma Pharmaceuticals USA, Inc. et al.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted
1 335 Patent Assignment,
(AMRN00289793 — AMRN00289803)
2 372 Patent Assignment,
(AMRN00289862 — AMRN00289868)
3 372 Patent Assignment,
(AMRN00289869 — AMRN00289870)
4 399 Patent Assignment,
(AMRN00289804 — AMRN002898 14)
5 446 Patent Assignment,
(AMRN00289782 — AMRN00289792)
6 521 Patent Assignment,
(AMRNO00289871 — AMRN00289877)
i13}2020 \|i3|2020 7 560 Patent Assignment,
(AMRN00289815 — AMRN00289825)
Sryewatt

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 2 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 2 of 177

Page 2 of 177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted
8 594 Patent Assignment,
(AMRN00289878 — AMRN00289884)
9 650 Patent Assignment,
(AMRN00289826 — AMRN00289836)
10 652 Patent Assignment,
il:4}2220 jlislze22 (AMRN00289760 — AMRN00289770)
shpulekt-
1] 677 Patent Assignment,
(3|2020 | (3{2020 (AMRN00289749 — AMRN00289759)
Srouletes
12 698 Patent Assignment,
(AMRN00289853 — AMRN00289859)
13 698 Patent Assignment,
(AMRN00289860 — AMRN00289861)
14 715 Patent Assignment,
i 12020 | \32.Q.0 (AMRN00289738 — AMRN00289748)
So pubateh
15 728 Patent Assignment,
|;3}20% | 13 |an20 (AMRN00289727 — AMRN00289737)

 

 

 

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 3 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 3 of 177

Page 3 of 177

 

Date Date Number Witness
Marked Admitted

Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16 920 Patent Assignment,
(AMRN00289771 — AMRN00289781)
17 929 Patent Assignment,
sIvalooz0 i|:3]20.0 (AMRN00289844 — AMRN00289850)
Sti pubeded
18 929 Patent Assignment,
1 ik i | \3|2020 (AMRN0028985 1 — AMRN00289852)
StiPuba A
19 225 Patent Assignment,
(AMRN00289837 — AMRN00289843)
20 U.S. Patent No. 8,293,727,
ilia{2020 (\3\2920 (AMRN03061427 — AMRN03061447)
Ht Sl ,
Bol 9590 US Preteen ts write ah xP Le
21 U.S. Patent No. 8,293,728, (AMRN-
of 9 {09> \hazo2? PEXP-0000001 — AMRN-PEXP-

 

 

 

 

0000022)

 

Dhl .
A 1500 OL et ou letth 05 pdmitted [3/2020
9

 

 

 

 

 

U.S. Patent No. 8,318,715 & Certificate
aie004 \\g0%0 of Correction, (AMRN-PEXP-0000023 —
AMRN-PEXP-0000045)
qua. TRE swe
Har 102. SHowlatA as ad nates dy aloee0-
23 U.S. Patent No. 8,318,715 Approval of
3) 00 3 0b Certificate of Correction (filed Mar. 26,

 

 

 

 

 

St pla

2019), (AMRN-PEXP-000841 1 —
AMRN-PEXP-000841 1)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 4 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 4 of 177

Page 4 of 177

 

 

 

 

 

 

 

i{\3{2020

 

 

 

lia}220

Date Date Number Witness Description
Marked Admitted
24 U.S. Patent No. 8,318,715 Request for
{)3|qo22 Certificate of Correction (filed Mar. 26,
112000 f | 2019), (AMRN-PEXP-00084 12 —
IAMRN-PEXP-0008414)
st pula
25 U.S. Patent No. 8,357,677, (AMRN-

PEXP-0000046 — AMRN-PEXP-
0000067)

 

sumun
el 500 BS Rouladed as adrncttad jheabod

 

\ liataglo

26

 

 

 

i\s\20W

U.S. Patent No. 8,367,652, (AMRN-
PEXP-0000068 — AMRN-PEXP-

 

Yt Oiwt ©
Ab| S0% Le late As Advrstted ||) 31920

(0000090)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27 U.S. Patent No. 8,377,920, (AMRN-
2 PEXP-0000091 — AMRN-PEXP-
iieb@?_| Iroc 0000113)
Al i6ob 6 shpulateh as akmched | }2000
28 U.S. Patent No. 8,399,446, (AMRN-
oe? PEXP-0000114 —- AMRN-PEXP-
[eka Alls 0000136)
MI510_15 Shp ulate a adhvuttid thaba20
29 U.S. Patent No. 8,415,335, (AMRN-
PEXP-0000137 - AMRN-PEXP-
Neg? — | i\r2por? 0000160)
14| 151219 Sh plata as admitted 1 |\3)2020
30 U.S. Patent No. 8,431,560, (AMRN-
i}s020 | 1 a}2002 PEXP-0000161 — AMRN-PEXP-

0000183)

 

 

ee

SO|L5it | 4 sttpwlatd gs adm, Hed ,\13f2020

31

 

 

 

Iie 200

U.S. Patent No. 8,518,929, (AMRN-
PEXP-0000184 — AMRN-PEXP-
0000206)

 

 

al] 19\Y 15 stipulatth a5 admatd ,)y3|-9000

 

 

 
 

Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 5 of 50

Case 2:16-cv-02525-MMD-NJK Document 330-1

Filed 01/06/20 Page 5 of 177

Page 5 of 177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted
yy 32 U.S. Patent No. 8,524,698 & Certificate
no 3 of Correction, (AMRN-PEXP-0000207 —
Lla\20 bate AMRN-PEXP-0000230)
FQUISIF 15 adnactted by Stiprliotrn, «|\a{2020
33 U.S. Patent No. 8,426,399
ihf2029 | |yaka020
Studer
34 U.S. Patent No. 8,426,399 Certificate of
‘[\32020 i|,3\2020 Correction
: 35 U.S. Patent No. 8,440,650
i\3\2022 ide 020
36 U.S. Patent No. 8,546,372
\isko020 | \\ia\2020
St prlak~
37 U.S. Patent No. 8,617,594
1312020 | 5 | af2e20
38 File History of U.S. Patent No. 8,293,727
0 (U.S. Patent Application No.
(poo? 1622 12/702,889), (AMRN03058106 —
‘ AMRN03059969)
881 1521 15 Shpwattd 09 gdAmated i\r3l20z0
39 File History of U.S. Patent No.
8,293,728, (AMRN00206053 —
i437? | |) vs\amea

 

 

 

 

34\ 150115 st puctath ts adwigid i) 2020

AMRN00212773)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 6 of 50

Case 2:16-cv-02525-MMD-NJK Document 330-1

Filed 01/06/20 Page 6 of 177

Page 6 of 177

 

Date Date Number Witness
Marked Admitted

Description

 

40

 

 

 

|\14\2020 \[:3) 2"

File History of U.S. Patent No. 8,318,715
& Certificate of Correction,

 

Aoli503 otipuletes do ad ruatted (13 f0z0

(AMRN002 12774 — AMRN00219280)

 

 

 

 

File History of U.S. Patent No.
8,357,677, (AMRN00219281 —

 

41
ai 13 joe?

IAMRN00225724)

 

AN 6B io Atipubted yo admated «(i3f2a7}
42
(\\gyo? (\ya}20

 

 

 

File History of U.S. Patent No.
8,367,652, (AMRN00225725 —

 

IAMRNO00232139)

 

49| 15011 Wa guipuhded Wp Mtte4 \3{2020
43

 

 

 

File History of U.S. Patent No.
8,377,920, (AMRN00232140 —

 

AMRN00239831)

 

44

 

 

 

File History of U.S. Patent No.
8,399,446, (AMRN00239832 —

 

AMRN00247573)

 

45

 

 

 

File History of U.S. Patent No.
8,415,335, (AMRN00247574 —

 

AMRN00255303)

 

46

 

 

 

File History of U.S. Patent No. 8,426,372
(“the ‘372 Patent’), (AMRN00288609 —

 

AMRN00288853)

 

47

 

 

 

File History of U.S. Patent No. 8,426,399
(“the ‘399 Patent”), (AMRN00255304 —

 

 

IAMRN00263073)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 7 of 50

Case 2:16-cv-02525-MMD-NJK Document 330-1

Filed 01/06/20 Page 7 of 177

Page 7 of 177

 

Date Date Number Witness
Marked Admitted

Description

 

48

 

 

 

File History of U.S. Patent No. 8,426,594
(“the ‘594 Patent”), (AMRN00289112 —

 

AAMRN00289726)

 

49

 

 

 

File History of U.S. Patent No. 8,426,650
(“the ‘650 Patent”), (AMRN00271242 —

 

AMRN00279417)

 

50

 

 

 

| lish?

File History of U.S. Patent No.
8,431,560, (AMRN00263074 —

 

IAMRN00271241)

 

50\ 515 in wipubctdn bor l-at2000
51
io” 3taee

 

 

 

File History of U.S. Patent No.
8,518,929, (AMRN00287378 —

 

£1811 0 wtipulatl a ad rooted __|taho0w

IAMRN00287988)

 

 

 

 

 

 

 

 

 

ilid2o.0 | ilishoze

52 File History of U.S. Patent No. 8,524,698
& Certificate of Correction,
(AMRN00287989 — AMRN00288608)

53 Harold E. Bays Decl., in file history of

U.S. Patent No. 8,293,727 (U.S, Patent

 

Application No. 12/702,889) (Jan. 8,
2012) (“Bays Decl. II”),
(AMRN030593 16 — AMRN03059331)

 

shpultedy _ |\@}2020
5d

 

 

 

Harold E. Bays Decl., in file history of
U.S. Patent No. 8,293,727 (U.S. Patent

 

Application No. 13/349,153) (June 6,
2012) (“Bays Decl. [V”),
(AMRN00212350 — AMRNO00212359)

 

55

 

 

 

ilishz070 | i |ia}2029

Harold E. Bays Decl., in file history of
U.S. Patent No. 8,293,727 (U.S. Patent

 

 

SE | pull

Application No. 12/702,889) (May 18,
2011), (AMRN03058234 —
IAMRN03058253)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 8 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 8 of 177

Page 8 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

56

 

Harold E. Bays Decl., in file history of
U.S. Patent No. 8,293,727 (U.S. Patent

 

Application No. 12/702,889) (May 18,
2011), (AMRN03058234 —
AMRNO03059940)

 

ilial2029

 

 

lee)

Ss?

 

 

Shy

toe

Harold E. Bays Decl., in file history of
U.S. Patent No. 8,293,727 (U.S. Patent
Application No. 12/702,889) (May 8,
2012) (“Bays Decl. IIT”),
(AMRN03059815 — AMRN03059823)

 

il:at2022

 

 

ilizboozs

58

 

Howard Weintraub Decl., in file history
lof U.S. Patent No. 8,293,727 (U.S. Patent

 

Soult

Application No. 12/702,889) (May 26,
2011) (“Weintraub Decl. I”),
(AMRN03058275 — AMRN03058277)

 

il13|z000

 

 

liz\2z020

59

 

Howard Weintraub Decl., in file history
of U.S. Patent No. 8,293,727 (U.S. Patent

 

ot ret

Application No. 12/702,889) (Sept. 19,
2011), (AMRNO03059081 —
AMRNO03059228)

 

is}20z0

 

 

il1g'292.0

60

 

715 Patent Certificate of Correction
(May 21, 2019), (AMRN-PEXP-0009764

 

St) lat

AMRN-PEXP-0009764)

 

 

 

61

 

FDA Correspondence dated July 23,
2018, (DRLEEPA 0097312 —-DRLEEPA

 

097344)

 

 

 

62

 

Letter from R. Krishna to Office of
Generic Drugs (Aug. 29, 2018),

 

 

(DRLEEPA 0137849 — DRLEEPA
0137888)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 9 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 9 of 177

Page 9 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

63

 

Manual of Patent Examining Procedure
(MPEP), Eighth Edition Revisions 8 and

 

9, including sections cited in Report,
available at
http://www.uspto.gov/web/offices/pac/m

pep/.

 

 

 

64

 

International Patent Application No. WO
02/02105 Al,

 

(ICOSAPENT_DFNDTS00013779 —
ICOSAPENT_DFNDTS00013807)

 

 

 

65

 

IANDA No. 209499 - Forms and Cover
Letter (Modules 1.1-1.2), (DRLEEPA

 

0000001 — DRLEEPA 0000034)

 

66

ANDA No. 209499 - Administrative
Information, (DRLEEPA 0000035 —

 

DRLEEPA 0000056)

 

67

ANDA No. 209499 - References
(Module 1.4), (DRLEEPA 0000057 —

 

DRLEEPA 0000068)

 

 

 

68

 

AANDA No. 209499 - Other
Correspondence (Module 1.12),

 

(DRLEEPA 0000069 — DRLEEPA
0000077)

 

ilig2020

 

Ili3lz220

 

69

 

IANDA No. 209499 - Labeling (Module
1.14), (DRLEEPA 0000078 —- DRLEEPA

 

 

SHipwlath.

0000162)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 10 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 10 of 177

Page 10 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

70

 

ANDA No, 209499 - CTD Summaries
(Module 2), (DRLEEPA 0000163 —

 

IDRLEEPA 0000336)

 

 

 

71

 

IAANDA No. 209499 - Bioavailability and
Bioequivalence Reports (Module 5,3),

 

(DRLEEPA 0000337 - DRLEEPA
0000357)

 

 

 

72

 

ANDA No. 209499 - Quality (Module
3), (DRLEEPA 0000358 —- DRLEEPA

 

0002565)

 

 

 

73

 

IANDA No. 209499 - Correspondence
dated Sept, 8, 2016, (DRLEEPA

 

002706 — DRLEEPA 0002903)

 

 

 

74

 

Email from R. Srinivasa to A. Patel et al,
(Nov. 9, 2017), (DRLEEPA 0097345 —

 

DRLEEPA 0097345)

 

 

 

75

 

Letter from U. Chaudhry (FDA) to 8S.
Rao (Nov. 9, 2017), (DRLEEPA

 

0097346 — DRLEEPA 0097348)

 

 

 

76

 

 

Email from 8. Rao to R. Yalla et al.
(Nov. 30, 2017), (DRLEEPA 0697349 —
IDRLEEPA 0097349)

 

 

 

77

 

Letter from D. Toyer McKan (FDA) to 8S,
Rao (Nov. 29, 2017), (DRLEEPA.

 

 

0097350 — DRLEEPA 0097352)

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 11 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 11 of 177

Page 11 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

78

 

Letter from U. Chaudhry to 8S. Rao (Nov.
30, 2017), (DRLEEPA 0097353 —

 

IDRLEEPA 0097357)

 

 

 

79

 

Letter from D. Toyer McKan to 8, Rao
(Jan. 7, 2019), (DRLEEPA 0137834 —

 

DRLEEPA 0137838)

 

 

 

80

 

FDA Correspondence - Form 356(h),
(DRLEEPA 0137842 — DRLEEPA

 

0137848)

 

 

 

81

 

Email from H. La to R, Yalla (Oct, 17,
2018), (DRLEEPA 0137890 —

 

DRLEEPA 0137892)

 

 

 

82

 

Email from D. Marchuk to R. Yalla
(Nov, 14, 2018), (DRLEEPA 0137893 —

 

IDRLEEPA 0137894)

 

 

 

83

 

Email from C. Cottle-Delisle to G.
Prasad (Dec, 27, 2018), (DRLEEPA

 

0137895 — DRLEEPA 0137898)

 

 

 

84

 

Email from S. Rao to C. Cottle-Delisle
(Dec. 27, 2018), (DRLEEPA 0137899 —

 

DRLEEPA 0137901)

 

 

 

85

 

Email from G. Prasad to C. Cottle-
Delisle (Dec, 27, 2018), (DRLEEPA

 

 

0137902 — DRLEEPA 0137905)

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 12 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 12 of 177

Page 12 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

86

 

Letter from D. Toyer McKan to S, Rao
(Jan. 7, 2019), (DRLEEPA 0137906 —

 

DRLEEPA 0137910)

 

 

 

87

 

FDA Correspondence dated July 30,
2019, (DRLEEPA 0137911 —DRLEEPA

 

0137920)

 

 

 

88

 

Letter from R. Yalla to Office of Generic
Drugs (Jul. 30, 2019), (DRLEEPA

 

0137921 — DRLEEPA 0137922)

 

 

 

89

 

Letter from D. Toyer McKan to 8. Rao
(Jan. 7, 2019), (DRLEEPA 0137923 —

 

DRLEEPA 0137927)

 

 

 

90

 

Letter from C, Krumbholz to FDA (Jan.
24, 2019), (DRLEEPA 0137928 —

 

IDRLEEPA 0137929)

 

 

 

91

 

FDA Correspondence dated Jan. 7, 2019,
(DRLEEPA 0137930 —- DRLEEPA

 

0137931)

 

 

 

92

 

FDA Correspondence dated Jan, 7, 2019
(Attachment 1), (DRLEEPA 0137932 —

 

DRLEEPA 0137982)

 

 

 

93

 

FDA Correspondence dated Jan, 7, 2019
(Attachment 2), (DRLEEPA 0137983 —

 

 

DRLEEPA 0138049)

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 13 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 13 of 177

Page 13 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

94

 

Summary Report for Data Comparison off
Impurities and Oligomers (July 2019),

 

(DRLEEPA 0138050 —- DRLEEPA
0138081)

 

 

 

95

 

ANDA Section 3.2: Drug Substance,
(DRLEEPA 0138082 —- DRLEEPA

 

0138084)

 

 

 

96

 

 

Certificate of Analysis dated June 25,
2019, (ORLEEPA 0138085 - DRLEEPA
0138106)

 

 

 

97

 

eCTD DTD version 3.2, DDRLEEPA
0138108 —- DRLEEPA 0138108)

 

 

 

 

98

 

Letter from D. Marchuk to S. Rao (Aug.
5, 2019), (DRLEEPA 0138109 —

 

DRLEEPA 0138110)

 

 

 

99

 

IANDA No, 209457 - Forms and Cover
Letter, (WWICO-NV-000028 — WWIC0-

 

INV-000068)

 

 

 

100

 

IANDA No, 209457 - Administrative
Information (Module 1.3), (WWICO-NV-

 

000069 — WWICO-NV-000084)

 

 

 

101

 

IANDA No, 209457 - References
(Module 1.4), CWWICO-NV-000085 —

 

 

WWICO0-NV-000097)

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 14 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 14 of 177

Page 14 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

102

 

AANDA No. 209457 - Other
Correspondence (Module 1.12),

 

(WWICO-NV-000098 — WWICO-NV-
000103)

 

i|gl2z0z0

 

ih3|zozo

 

103

 

ANDA No. 209457 - Labeling (Module
1.14), (WWICO-NV-000104 — WWICO-

 

St pulatcd

IN V-000163)

 

 

 

104

 

IANDA No. 209457 - CTD Summaries
(Module 2), (WWIC0-NV-000164 —

 

WWICO0-NV-000414)

 

 

 

105

 

ANDA No. 209457 - Quality (Module
3), (WWIC0-NV-000415 — WWICO-NV-

 

(002156)

 

 

 

106

 

ANDA No. 209457 - Bioavailability and
Bioequivalence Reports (Module 5),

 

(WWICO-NV-002157 — WWICO-NV-
(002410)

 

 

 

107

 

FDA Correspondence dated Sept. 7,
2016, (WWICO-NV-002411 — WWICO-

 

IN V-002855)

 

 

 

108

 

West-Ward Certificate of Analysis Lot
INo. 30791 10A (June 8, 2017),

 

(WWICO-NV-099995 — WWICO-NV-
(099995)

 

 

 

109

 

West-Ward Certificate of Analysis Lot
INo. 1362418 (July 19, 2016), (WWICO-

 

 

INV-099994 — WWICO-NV-099994)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 15 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 15 of 177

Page 15 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

110

 

Letter from T, Adams (FDA) to 8. Smith
(Hikma) (April 2017), (WWICO-NV-

 

099952 — WWICO-NV-099956)

 

 

 

111

 

Email from T., Adams (FDA) to S. Smith
(Hikma) (May 2, 2017), (WWICO-NY-

 

099957 — WWICO-NV-099957)

 

 

 

112

 

eCTD DTD version 3.2, (WWICO-NV-
099958 — WWICO-NV-099959)

 

 

 

 

113

 

ANDA 209457 FDA Application to
Market a New or Abbreviated New Drug

 

or Biologic for Human Use June 15,
2017), WWICO-NV-099963 —
WWICO-NV-099967)

 

 

 

114

 

Letter from 8. Smith (Hikma) to T.
Adams (FDA) (June 15, 2017),

 

(WWICO-NV-099968 — WWICO-NV-
099969)

 

 

 

115

 

Letter from T. Adams (FDA) to S. Smith
(Hikma) (April 2017), (WWICO-NV-

 

099970 — WWICO-NV-099974)

 

 

 

116

 

FDA ANDA Correspondence - Quality,
(WWICO-NV-099975 — WWICO-NV-

 

099993)

 

 

 

117

 

Raw Material Specification, (WWICO-
INV-099996 — WWICO-NV-099999)

 

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 16 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 16 of 177

Page 16 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

118

 

Supplemental Validation Report,
(WWICO-NV-100000 — WWICO-NV-

 

100012)

 

 

 

119

 

Certificate of Analysis Lot No. A2008,
(WWICO-NV-100013 — WWICO-NV-

 

100014)

 

 

 

120

 

Certificate of Analysis Lot No. A4001,
(WWICO-NV-100015 —- WWICO-NV-

 

100016)

 

 

 

12]

 

Certificate of Analysis Lot No. A5005,
(WWICO-NV-100017 — WWICO-NV-

 

100020)

 

 

 

122

 

Raw Material Specification, (WWICO-
INV-100021 — WWICO-NV-100022)

 

 

 

 

123

 

West-Ward Specification - Icosapent
Ethyl Capsules, 1 gram, (WWICO-NV-

 

100023 — WWICO-NV-100025)

 

 

 

124

 

Finished Products Test Method,
(W WICO-NV-100026 — WWICO-NV-

 

100040)

 

 

 

125

 

West-Ward Analytical Procedure,
(WWICO-NV-100041 — WWICO-NV-

 

 

100048)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 17 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 17 of 177

Page 17 of 177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted

126 Signature Page, (WWICO-NY-100049 —
WWICO-NV-100059)

127 Report June 6, 2017), WWICO-NV-
100060 — WWICO-NV-100068)

128 Dissolution Data dated June 9, 2017,
(WWICO-NV- 100069 — WWICO-NY-
100082)

129 Dissolution Data dated June 6, 2017,
(WWICO-NY-100083 — WWICO-NV-
100105)

130 Impurity Report dated May 18, 2017,
CW WICO-NY-100106 — WWICO-NV-
100124)

131 Report dated June 1, 2017, (WWICO-
INV-100125 — WWICO-NV-100151)

132 West-Ward Certificate of Analysis,
(WWICO-NY-100152 — WWICO-NY-
100154)

133 Stability Protocol, (WWICO-NV-100155

 

 

 

- WWICO-NV-100156)

 

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 18 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 18 of 177

Page 18 of 177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted

134 Solutions Stability Summary Report,
(WWICO-NV-100157 — WWICO-NV-
100160)

135 West-Ward Stability Data (June 6, 2017),
(WWICO-NY-100161 — WWICO-NV-
100168)

136 40/75 Blank Table: Icosapent Ethyl
Capsules, 1 gram, (WWICO-NV-100169

WWICO-NV-100170)

137 FDA Correspondence dated June 27,
2018, (WWICO-NV-162295 — WWICO-
INV ~162299)

138 eCTD 3.2, WWICO-NV-162310 —
WWICO-NV-162310)

139 AANDA No. 209457 eCTD, (WWICO-
INV-162311 — WWICO-NV-162311)

140 FDA Correspondence dated Sept, 28,
2018, (WWICO-NV-162312 — WWICO-
INV-162316)

141 Email from C, Koukoutsis to U.

 

 

 

Chaudhry (Sept. 28, 2018), (WWICO-

 

 

NV~162317 — WWICO-NV-162318)

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 19 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 19 of 177

Page 19 of 177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted |

142 Letter from T, Adams to S. Smith (April
2917), (WWICO-NY-162319 —
WWICO-NV-162323)

143 Email from T. Adams to S. Smith (May
2, 2017), WWICO-NYV- 162324 —
IW WICO-NV-162324)

144 Letter from D. Toyer McKan to §, Smith
(Oct. 25, 2017), (WWICO-NV-162325 —
WWICO-NV-162330)

145 Letter from C. Jacobs to J. Andry (Oct.
3, 2018), (WWICO-NY-162331 —
WWICO-NV-162333)

146 FDA Correspondence dated Nov, 28,
2018, CWWICO-NV-162448 — WWICO-
INV-162452)

147 Letter from T. Adams to J. Andry (Apr.
3, 2019), WWICO-NV-162453 —
WWICO-NV-162456)

148 FDA correspondence (undated),
(WWICO-NV-162457 —- WWICO-NV-
162458)

149 Letter from J. Connell to T. Adams (Apr,

 

 

 

 

 

11, 2019), (WWICO-NV-162459 —
WWICO-NV-162459)

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 20 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 20 of 177

Page 20 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

150

 

FDA Correspondence dated April 11,
2019, (WWICO-NV-162460 — WWICO-

 

IN V-162464)

 

 

 

151

 

Letter from D. Toyer McKan to J, Andry
(Jun. 10, 2019), (WWICO-NV-162465 —

 

WWICO-NV-162469)

 

 

 

152

 

FDA Correspondence dated July 18,
2019, (WWICO-NV-162470 — WWICO-

 

NV-162474)

 

 

 

133

 

Letter from J. Connell to C. Jacobs (Jul.
18, 2019), (WWICO-NV-162475 —

 

IW WICO-NV-162475)

 

 

 

154

 

ANDA No. 209457; Bioequivalence,
(WWICO-NV-162476 — WWICO-NV-

 

162480)

 

 

 

155

 

FDA Correspondence dated July 4, 2019,
(WWICO-NV-162481 —- WWICO-NV-

 

162487)

 

 

 

156

 

FDA Correspondence dated June 10,
2019, (WWICO-NV-162488 — WWICO-

 

INV-162493)

 

 

 

157

 

Certificate of Analysis (July 2019),
(WWICO-NV-162494 — WWICO-NV-

 

 

162494)

 

 

 

 

 
 

Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 21 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 21 of 177

Page 21 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

158

 

Certificate of Analysis (July 2019),
(WWICO-NV-162495 — WWICO-NV-

 

162495)

 

 

 

159

 

Bhatt et al., Reduction in First and Total
Uschemic Events With Icosapent Ethyl

 

Across Baseline Triglyceride Tertiles, J
Am Coll Cardiol. 2019 Aug
27;74(8):1159-1161.

 

 

 

160

 

Gupta et al., An update on
pharmacotherapies in diabetic

 

lyslipidemia, Prog Cardiovasc Dis. 2019
Aug 20. pii: S0033-0620(19)30105-7.

 

 

 

161

 

Patel et al., Cardiovascular risk
reduction with icosapent ethyl, Curr Opin

 

Cardiol. 2019 Aug 28.

 

tlfee?

 

i\\1 \2020

 

162

 

Fish

American Diabetes Association, 10.
Cardiovascular Disease and Risk

 

Management: Standards of Medical Care
in Diabetes--2019, Diabetes Care
2019;42(Suppl. 1); 5103-5123, (AMRN-
PEXP-0008656 — AMRN-PEXP-
0008681)

 

 

 

163

 

Mach et al., 20/9 ESC/EAS Guidelines
for the management of dyslipidaemias:

 

lipid modification to reduce
cardiovascular risk, 00 European Heart
Journal 1-78 (2019).

 

 

 

164

 

National Lipid Association, NLA
Position on the Use of Icosapent Ethyl in

 

High and Very-high-risk Patients,
National Lipid Association (Sept. 13,

 

 

2019).

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 22 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 22 of 177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 22 of 177
Date Date Number Witness Description
Marked Admitted

165 Skulas-Ray et al., Omega-3 Fatty Acids
for the Management of
ypeririglyceridemia, 140 Circulation
e673 (2019).

166 Corrected Opening Expert Report of Dr,
Firhaad Ismail, M.D., F.A.C.E. (June 21,
2019)

167 Expert Report of Sean Nicholson (March
If, 2019)

168 Expert Report of Stephen G. Kunin
(Responsive) (May 10, 2019)

169 Opening Expert Report of Dr. Firhaad
Ismail, M.D., F.A.C.E. January 9, 2019)

170 Opening Expert Report of Dr. Jonathan
Curtis, Ph. D. (DRL/VASCEPA) (March
11, 2019)

t71 Opening Expert Report of Dr, Jonathan
Curtis, Ph, D. (Hikma/VASCEPA)
(March 11, 2019)

172 Opening Expert Report of Dr. Matthew

 

 

 

Budoff, M.D., Regarding DRL's ANDA

 

 

Product And VASCEPA (March 11,
2019)

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 23 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 23 of 177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 23 of 177
Date Date Number Witness Description
Marked Admitted

173 Opening Expert Report of Dr, Matthew
Budoff, M.D., Regarding Hikma's
ANDA Product And VASCEPA (March
11, 2019)

174 Opening Expert Report of Peter Paul
Toth, M.D., Ph. D, (March 7, 2019)

175 Opening Expert Report of R. Preston
Mason, Ph. D, (March 08, 2019)

176 Reply Expert Report of Firhaad Ismail,
M.D., F.A.C.E. June 10, 2019)

177 Reply Expert Report of Matthew Budoff,
M.D., Regarding Defendants’ ANDA
Products and VASCEPA (June 10, 2019)

178 Reply Expert Report of Peter Toth, M.D.,
Ph.D, (June 16, 2019)

179 Reply Expert Report of R. Preston
Mason, Ph.D. (June 10, 2019)

180 Reply Expert Report of Sean Nicholson

 

 

 

(June 10, 2019)

 

 

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 24 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 24 of 177

Page 24 of 177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted
181 Responsive Expert Report of Peter Toth,
M.D., Ph. D. (May 10, 2019)
182 Surreply Expert Report of Rebecca A.
Betensky, Ph. D. (Aug. 22, 2019)
183 Reply Expert Report of Carl C. Peck,
M.D. (June 10, 2019)
184 Hikma Pharmaceuticals' Rule 26(a)(1)
Initial Disclosures
185 Notice of 30(b)(6) Deposition
186 Notice of Deposition of Jerald Andry
ili3}n20 | 1] (3|2029
187 Proposed Package Label for Icosapent
Ethyl (July 2016), (WWICO-NV-000104
20 ZO
f I [00 IN \20 WWICO0-NV-000105)
" 188 Proposed Package Insert For Icosapent

 

 

i320

 

Ethyl (July 2016), (WWICO-NV-000109

 

 

st pu bit\——

WWICO-NV-000117)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 25 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 25 of 177

Page 25 of 177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted
189 Side-by-Side Comparison of
Wa \3 |,020 Insert/Outsert for Icosapent Ethyl,
ih |
(WWICO0-NV-000139 — WWICO0-NV-
2 ' 000149)
i 190 Highlights of Prescribing Information for
ili3j2020 | i \ra/2020 VASCEPA, (WWICO-NV-000151 —
WWICO0-NV-000162)
should
191 Correspondence between Sarah A. Smith
to Rhonda Rowell (Sept. 7, 2016),
(WWICO-NV-002423 — WWICO-NV-
002427)
192 Letter from S. Smith to S. Pyon (Jan. 10,
2017), (WWICO-NV-002805 — WWICO0-
2020 ,
i3peze | Is! INV002806)
193 Letter from S. Pyon to 8. Smith (Dec. 23,
‘1312020 [/) 712020 2016), (WWICO-NV-002807 — WWICO0-
il 3I | IN V-002809)
194 Revised Proposed Package Label For
1)\412020 Icosapent Ethyl (December 2016),
iishvo N19) (WWICO-NV-002844 — WWICO-NV-
; 002844)
stpubte4
: 195 ANDA 209457: Labeling, (WWICO-NV-
002810 — WWICO-NV-002812
j)13'9922 | 1\13(2020 002812)
Stypulate!
196 Email from J. Andry to T. Amann et al.
il ay220 i| 3 gor (May 15, 2013), (WWICO-NV-056968 —

 

 

 

 

 

WWICO-NV-056969)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 26 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 26 of 177

Page 26 of 177

 

Date Date Number Witness Description
Marked Admitted

 

197 FDA Correspondence (Dec. 8, 2016),
(WWICO-NV-000010 — WWICO-NV-

 

 

 

 

000027)

 

198 ANDA Original Application 206264
j {32020 (Nov. 15, 2013), (WWICO-NV-002877 —

 

 

 

t|)3\2022

 

WWICO-NV-002878)

 

199 Letter from S. Smith to T. Adams (June
15, 2017), (WWICO-NV-099968 —

 

 

 

 

WWICO-NV-099993)

 

200 Email from M. Annibaldi to S. Smith et
al. (Sept. 7, 2016), (WWICO-NV-

 

 

 

 

107615 — WWICO-NV-107618)

 

201 FDA Form 356h West-Ward
Pharmaceuticals Corp. Application For

 

 

 

 

Name Change to Hikma Pharmaceuticals
USA (June 27, 2018), (WWICO-NY-
162295 — WWICO-NV-162302)

 

202 Waiver Request from Dr. Reddy's (July
25, 2016), (DRLEEPA 0000076 —

 

 

 

 

DRLEEPA 0000077)

 

203 Dr. Reddy's Icosapent Ethyl Description,

(DRLEEPA 0000125 — DRLEEPA
3{9020 | \)slaoz0 000148)

 

 

 

=

 

SH) ouaed

 

204 Icosapent Ethyl Capsules, lg
Abbreviated ANDA Quality Overall

 

 

 

 

 

Summary, (DRLEEPA 0000223 —
DRLEEPA 0000282)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 27 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 27 of 177

Page 27 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

205

 

Dr. Reddy's Batch Analysis, (DRLEEPA
0000868 — DRLEEPA 0000958)

 

 

 

 

206

 

Letter to Office of Generic Drugs from
Dr. Reddy's (Jan. 4, 2017), (DRLEEPA

 

0002801 — DRLEEPA 0002807)

 

 

 

207

 

Icosapent Ethyl Highlights of Prescribing
Information, (DRLEEPA 0002827 —

 

IDRLEEPA 0002838)

 

 

 

208

 

FDA correspondence dated December
23, 2016, (DRLEEPA 0002895 —

 

DRLEEPA 0002897)

 

 

 

209

 

Letter from T, Adams (FDA) to S. Rao
(April 2017), (DRLEEPA 0013771 —

 

DRLEEPA 0013775)

 

 

 

210

 

Letter from Dr. Reddys to FDA dated
March 29, 2013, (DRLEEPA 0013799 —

 

DRLEEPA 0013804)

 

 

 

211

 

Letter from Dr. Reddy’s to Office of
Generic Drugs (June 15, 2017),

 

(DRLEEPA 0016400 -DRLEEPA
0016401)

 

 

 

212

 

FDA Correspondence dated April 13,
2017, (DRLEEPA 0016403 - DRLEEPA

 

 

0016412)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 28 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 28 of 177

Page 28 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

213

 

Specification Reports, (DRLEEPA
0016422 — DRLEEPA 0016433)

 

 

i|3lad22

 

ifva}>220

 

214

 

FDA Correspondence Dated Oct. 25,
2017, (DRLEEPA 0016912 — DRLEEPA

 

chp

A

0016917)

 

 

 

215

 

Letter to Office of Generic Drugs from
Dr. Reddy's (Nov. 2, 2017), (DRLEEPA

 

016935 — DRLEEPA 0016942)

 

/,3[2928

 

(1\3[2-20

 

216

 

Email from A. Patel to A. Karunakar et
al. (May 31, 2016), (DRLEEPA 0031208

 

DRLEEPA 0031209)

 

 

ieee

 

217

 

ANDA No. 205616 Correspondence
from FDA (undated), (DRLEEPA

 

0031210 - DRLEEPA 0031211)

 

 

 

218

 

Document Produced in Native Format
Placeholder, (DRLEEPA 0031892 —

 

IDRLEEPA 0031892)

 

32020

 

l2a@eo

 

219

 

Email from S. Bhamare to H. Ahmed et
al. (July 27, 2016), (DRLEEPA 0034257

 

DRLEEPA 0034260)

 

 

 

220

 

Email from J. Singh to H. Ahmed (June
13, 2016), (DRLEEPA 0031890 —

 

 

DRLEEPA 0031891)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 29 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 29 of 177

Page 29 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

221

 

ANDA Document Tracker & Related
Spreadsheets, (DRLEEPA 0059163 —

 

DRLEEPA 0059163)

 

 

 

222

 

AANDA Document Tracker & Related
Spreadsheets, (DRLEEPA 0076086 —

 

DRLEEPA 0076086)

 

 

 

223

 

Application to Market a New or
Abbreviated New Drug or Biologic for

 

Human Use, (DRLEEPA 0095538 —
IDRLEEPA 0095575)

 

 

 

224

 

Email from A. Allen to U. Topiwala et
al. (May 31, 2016), (DRLEEPA 0124709

 

DRLEEPA 0124726)

 

 

 

225

 

Amarin's Notice of Deposition Under
30(b)(6) to DRL

 

 

\lal2020

 

'1;al2020

 

226

 

Email from D. Shelhoff to A. Whitt et al.
re: Amarin Pharma Inc. et al. v. Hikma

 

Pharmaceuticals USA Inc. et al., 16-cv-
2525 (Oct. 8, 2018)

 

i|,3|2a@20

 

jJialevee

 

pat

 

Notice of Deposition of Jaya Lakshmi
Ayyagari

 

 

i\i3}v02°

 

(| 13|2020

 

228

 

ANDA No. 209499, Submission of
ANDA Application, (DRLEEPA

 

 

0000024 — DRLEEPA 0000030)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 30 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 30 of 177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 30 of 177
Date Date Number Witness Description
Marked Admitted

229 Icosapent, Ethyl Capsule 1g, Finished
Product Release Specifications,
(DRLEEPA 0016874 — DRLEEPA
(0016878)

230 USPTO Office Action Summary (March
2, 2012), (AMRN03059744 —
AMRN03059769)

231 Kornak V3 Coding, (AMRN-PEXP-
0011080 — AMRN-PEXP-001 1097)

232 Kornak V3 Calculations, (AMRN-PEXP-
0011098 ~ AMRN-PEXP-0011119)

233 IMornak V5 Coding, (AMRN-PEXP-
0011120 -AMRN-PEXP-001 1131)

234 Kornak V5 Calculations, (AMRN-PEXP-
0011132 — AMRN-PEXP-001 1145)

235 Redline of Kornak V3 & V5 Coding,
(AMRN-PEXP-0011 146 — AMRN-
PEXP-0011163)

236 Redline of Kornak V3 & V5

 

 

 

Calculations, (AMRN-PEXP-0011164 —

 

 

AMRN-PEXP-0011186)

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 31 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 31 of 177

Page 31 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

237

 

Casella & Berger, Statistical Inference
(2d ed. 2002), (AMRN-PEXP-0011375 —

 

AMRN-PEXP-0012053)

 

 

 

238

 

Jacobian output R, (AMRN-PEXP-
0012054 - AMRN-PEXP-0012055)

 

 

 

 

239

 

Jacobian code, (AMRN-PEXP-0012056
~ AMRN-PEXP-0012057)

 

 

 

 

240

 

Jacobian code calculations, (AMRN-
PEXP-0012058 —- AMRN-PEXP-

 

0012059)

 

 

 

241

 

lavinV5 ICOSAPENT_DFNDT
00020683.R, ICOSAPENT_DFNDT

 

00020683 —ICOSAPENT_DFNDT
00020683)

 

 

 

242.

 

lavinV3 ICOSAPENT_DENDT
00020685.R, ICOSAPENT DFNDT

 

00020685 ~ ICOSAPENT_ DFNDT
(00020685)

 

 

 

243

 

Email from B. Finkelstein re Corrected
Reply Expert Report of John Kornak

 

 

6.13,2019

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 32 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 32 of 177

Page 32 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

244

 

U.S. Centers for Disease Control
National Health and Nutrition

 

Examination Survey: Intake of Calories
and Selected Nutrients for the United
States Population, 1999-2000,
(AMRN00206048 — AMRN00206049)

 

 

 

245

 

U.S. Dept. of Agriculture, Average Daily
Intake of Food by Food Source and

 

Demographic Characteristics, 2007-10,
(AMRN00206050 — AMRN00206052)

 

i lp3lev29

 

\afe0zO

 

246

 

Oh et al., Management of
Hypertriglyceridemia, 75 American

 

Sh pudake

Family Physician 1365 (2007),
(AMRNO1200251 — AMRN0O1200257)

 

 

 

247

 

Amarin NDA 202057 — § 3.2.P.5 Control
of Drug Product [VASCEPA, Capsules],

 

(AMRN03137774 — AMRN03137781)

 

 

 

248

 

Budoff, Triglycerides and Triglyceride-
Rich Lipoproteins in the Causal Pathway

 

»f Cardiovascular Disease, 118 Am. J,
Cardiology 138 (2016),
(AMRN03145671 — AMRN03145678)

 

 

 

249

 

American College of Cardiology
CardioSmart, Very High Triglycerides,

 

 

https://www.cardiosmart.org/Heart-
Conditions/High-Cholesterol/High-
Cholesterol-Home/Very-High-
Triglycerides,
https://www.cardiosmart.org/Heart-
Conditions/High-Cholesterol/High-
Cholesterol-Home/Very-High-
Triglycerides, (AMRN-PEXP-0000366 —

 

AMRN-PEXP-0000372)

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 33 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 33 of 177

Page 33 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

250

 

Wright et al., Dietary Intake of Ten Key
Nutrients for Public Heaith, United

 

States: 1999-2000, Advance Data From
Vital & Health Statistics, No, 334 (Apr.
17, 2003), available at:
https://www.cde.gov/nehs/data/ad/ad334.
pdf, (AMRN-PEXP-0000373 — AMRN-
PEXP-0000376)

 

 

 

251

 

Guyatt et al., Evidence-Based
Medicine:A New Approach to Teaching

 

the Practice of Medicine, 268 JAMA
2420 (1992), (AMRN-PEXP-0000377 —
IAMRN-PEXP-0000382)

 

 

 

252

 

Sackett et al., Evidence Based Medicine:
What It Is and What It Isn't, 312 BMJ 71

 

(1996), (AMRN-PEXP-0000383 —
AMRN-PEXP-0000384)

 

 

 

253

 

Budoff et al., Effect of Vascepa
(cosapent Ethyl) on Progression of

 

Coronary Atherosclerosis in Patients
With Elevated Triglycerides (200-499
mg/dl) on Statin Therapy: Rationale and
Design of the EVAPORATE Study, 41
Clinical Cardiology 13 (2018), (AMRN-
PEXP-0000385 —- AMRN-PEXP-
0000391)

 

 

 

254

 

Icosapent, Ethyl Capsule 1g, Certificate
of Analysis, (DRLEEPA 0001632 —

 

IDRLEEPA 0001647)

 

 

 

255

 

ANDA No. 209499, In-vitro - In-vivo
Study Reports, (DRLEEPA 0002566 —

 

 

DRLEEPA 0002705)

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 34 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 34 of 177

Page 34 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

256

 

IANDA No. 209499 — § 5.3
Bioavailability/Bioequivalence,

 

(DRLEEPA 0016051 —-DRLEEPA
0016221)

 

 

 

257

 

FDA Correspondence dated July 10,
2018, (DRLEEPA 0095538 —- DRLEEPA

 

0097311)

 

il(3}a020

 

/|\3|)2020

 

258

 

Defendants Dr. Reddy's Laboratories,
Inc., and Dr. Reddy's Laboratories, Ltd.

 

Sowa

Responses to Plaintiffs' First Set of
Requests for Admission (Nos. 1-333),
Civil No. 2:16-02525 (Oct. 15, 2018)

 

73 [229

 

13 pe20

 

209

 

Joint Stipulation Regarding Agreement
that DRL's Proposed ANDA Product

 

Sh pulerel

Meets Certain Claim Limitations Order,
ECF No. 159, Civil No. 2:16-02525
(Dec. 3, 2018)

 

 

 

260

 

Amarin, Amarin Announces Market
Jntroduction of Vascepa (icosapent ethyl)

 

Capsules for the Treatment of Very High
Triglycerides (Jan. 24, 2013),
https://investor.amarincorp.com/news-
releases/news-release-details/amarin-
announces-market-introduction-vascepar-
icosapent-ethyl, (WWICO-NV-074728 —
WWICO-NV-074730)

 

 

 

261

 

Defendants’ Responses to Plaintiffs’
Requests for Admission (Nos. 1-129)

 

(Oct. 12, 2018)

 

 

 

262

 

E-mail from M. Goodin to M. Kennedy
et al. (Apr. 23, 2018)

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 35 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 35 of 177

Page 35 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

()19, 29?

32020

 

 

263

 

Side by Side Comparison of Previously
Submitted Labeling and Proposed FPL

 

St pwlared

Labeling, (WWICO-NV-002845 —
WWICO-NV-0028454)

 

 

 

264

 

Amarin Certificate of Analysis for NDA
202057 by Banner — § 3.2.P.5 Control of

 

Drug Product [AMR101, Capsules],
(AMRNO001 86631 — AMRN00186658)

 

 

 

265

 

Berglund et al., Evaluation and
Treatment of Hypertriglyceridemia: An

 

Endocrine Society Clinical Practice
Guideline 97 Journal of Clinical
Endocrinology and Metabolism 2969
(2012), (AMRN02340783 —
IAMRN02340803)

 

i)ialav2y

 

/}13 220

 

266

 

INDA No. 202057, NDA Approval (Jul.
26, 2012), (AMRN02973175 —

 

AMRN02973191)

 

 

 

267

 

LOVAZA® Prescribing Information
(2010), (AMRN03059150 —

 

AMRN03059159)

 

 

 

268

 

Baigent et al., Efficacy and Safety of
Cholesterol-Lowering Treatment:

 

Prospective Meta-Analysis of Data from
90,056 Participants in 14 Randomised
Trials of Statins, 366 Lancet 1267
(2005), (AMRN03130228 —

AMRNO03 130239)

 

ili Ye20

il4la0r0

 

 

269

 

Miller et al., Triglycerides and
Cardiovascular Disease: A Scientific
tatement From the American Heart

 

 

Association, 123 Circulation 2292
(2011), (AMRN03146607 —
AMRNO03 146649)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 36 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 36 of 177

Page 36 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

270

 

Amarin Pharma Inc., Clinical Study
Report: A Multi-Center, Prospective,

 

Randomized, Double-Blind, Placebo-
Controlled, Parallel-Group Study to
Evaluate the Effect of AMR 101 on
Cardiovascular Health and Mortality in
Hypertriglyceridemic Patients with
Cardiovascular Disease or at High Risk
Vor Cardiovascular Disease REDUCE-IT
(Reduction of Cardiovascular Events
with EPA — Intervention Trial)(draft)
(Jan. 29, 2019), (AMRN03164813 —
AMRN03165069)

 

i102?

 

 

271

 

Ashore

Amarin Pharma Inc., Clinical Study
Report: A Multi-Center, Prospective,

 

Randomized, Double-Blind, Placebo-
Controlled, Parallel-Group Study to
Evaluate the Effect of AMRIO1 on
Cardiovascular Health and Mortality in
Hypertriglyceridemic Patients with
Cardiovascular Disease or at High Risk
for Cardiovascular Disease REDUCE-IT
(Reduction of Cardiovascular Events
with EPA — Intervention Trial) (ver. 1.0)
(Feb. 27, 2019), (AMRN03168530 —
IAMRNO03 168883)

 

i|13\a020

 

i{3|3020

 

272

 

Ketchum

Bhatt et al., Cardiovascular Risk
Reduction with Icosapent Ethyl for

 

Hypertriglyceridemia, 380 N. Engl. J.
Med. 11 (2019), (AMRN-PEXP-0000689
~- AMRN-PEXP-0000700)

 

(Bhd.

\| 32027

ano

ANDA No. 209457, Submission of
ANDA Application No. 209457,

 

(WWICO-NV-000049 — WWICO-NV-
000052)

 

| {32020

 

 

119207

274

 

IANDA No. 209457, Proposed
Prescribing Information (Revised

 

 

Abd OA

100

DANIO aged by shOwloh mn

December 2016), (WWICO-NV-002835
- WWIC0-NV-002843)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 37 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 37 of 177

Page 37 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

ot

 

FDA, “Combating Antibiotic
Resistance,” available at

 

https://www.fda.gov/consumers/consume
r-updates/combating-antibiotic-
resistance, (AMRN-PEXP-0009113 —
AMRN-PEXP-0009116)

 

 

 

276

 

Jackowski et al., Provision of Lifestyle
Counseling and the Prescribing of

 

Pharmacotherapy for Hyperlipidemia
Among US Ambulatory Patients: A
Wational Assessment of Office-Based
Physician Visits, 18 Am. J.
Cardiovascular Drugs 65 (2017),
(AMRN-PEXP-0009303 — AMRN-
PEXP-0009309)

 

i|)Ata9z

 

1 [4(2020

 

avi

 

Budoff

Jacobson et al., National Lipid
Association Recommendations for

 

Patient-Centered Management of
Dyslipidemia: Part 1—Full Report, 9 J,
of Clinical Lipidology 129 (2015),
(AMRN-PEXP-00093 10 — AMRN-
PEXP-0009350)

 

 

 

278

 

Pejic, Should We Treat Moderately
Elevated Triglycerides? Yes: Treatment

 

of Moderately Elevated Triglycerides Is
Supported by the Evidence [Editorial], 83
Am. Family Physician | (2011),
(AMRN-PEXP-0009488 —
IAMRNPEXP-0009489)

 

 

 

279

 

Reilly, The Essence of EBM: Practicing
What We Teach Remains a Big

 

 

Challenge, 329 BMJ 991 (2004),
(AMRN-PEXP-0009511 — AMRN-

 

PEXP-0009512)

 

 
Case 2:16-cv-02525-MMD-NJK Document 36

Case 9:16-cv-02525-MMD-NJK Docum

ent 330-1 Oy oid? 2d? Babe SAGE IE Of 50

Page 38 of 177

 

Date Date
Marked Admitted

Number

Witness

 

Description

 

 

 

 

 

 

280

 

 

Grundy et al., 2018 ACC/AHA
Multisociety Guideline on the
Management of Blood Cholesterol,
American College of Cardiology (2018),
https://www.acc.org/latest-in-
cardiology/ten-

pointstoremember/201 8/11/09/14/28/201
8-guideline-on-management-of-blood-
cholesterol, (AMRN-PEXP-001061 8 —
IAMRN-PEXP-0010737)

 

28)

 

Pejic et al., Hypertriglyceridemia, 19 J.

 

Am. Board Fam Med 310 (2006),

 

(AMRN-PEXP-0010738 — AMRN-
PEXP-0010744)

 

 

 

282

 

 

Willson et al., Ethnicity/Race, Use of
Pharmacotherapy, Scope of Physician-
Ordered Cholesterol Screening, and
Provision of Diet/Nutrition or Exercise
Counseling during US Office-Based
Visits by Patients with Hyperlipidemia,
10 American Journal of Cardiovascular
Drugs 105 (2010), (AMRN-PEXP-
0010745 — AMRN-PEXP-0010753)

 

 

283

LAMISIL® Prescribing Information
(2019),

 

(ICOSAPENT_DFNDT000 15617 —
ICOSAPENT_DFNDT0001 5629)

 

 

 

284

LEVAQUIN® Prescribing Information
(2018),

 

(ICOSAPENT_DFNDT000 15630 —
ICOSAPENT_DFNDT000 15687)

 

1}M(zoz0| 112029

 

285

| at

 

LOVENOX® Prescribing Information
(2018),

 

 

CU

(ICOSAPENT_DFNDT0001 5711 —-
ICOSAPENT_DFNDT0001 5751)

 

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 39 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 39 of 177

Page 39 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

;alaor0

 

 

286

 

Kytduen

VASCEPA DTC TV Advertisement
Script, (AMRN03149719 —

 

AMRN03149723)

 

i{;3la020

 

i3\202

 

287

 

Ketchu ne

Vascepa® Print Advertisement,
(AMRN03149773 — AMRN03149774)

 

 

| Afoco

 

if ]e0zo

 

288

 

Pode g

Karalis et al., A Review of Clinical
Practice Guidelines for the Management

 

)f Hypertriglyceridemia: A Focus on
High Dose Omega-3 Fatty Acids, 34 Adv
Ther 300, 309, (AMRN-PEXP-0001515
+ AMRN-PEXP-0001538)

 

i} 3/2020

islaor?

289

Katchunw

INDA No. 202057, Medical Review(s)
(Jul..25, 2012),

 

Wt fo

110 \

(ICOSAPENT_DFNDT00015424 —
ICOSAPENT_DFNDT00015567)

 

 

290

 

LOVAZA® Prescribing Information
(2014),

 

(ICOSAPENT_DFNDT00016641 —
ICOSAPENT_DFNDT00016653)

 

i} y3}e020

 

1[13}202©

 

291

 

Notice of Deposition 30(b)(6)

 

 

 

i|jz}2.020

 

292

 

Notice of Deposition of Andrea Cady

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 40 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 40 of 177

Page 40 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

2593

 

Section 3.2.P.5.3 of ANDA 209457:
Validation of Analytical Procedures,

 

(WWICO-NV-001211 — WWICO-NV-
001347)

 

iIBbo20

 

132490

 

294

 

Module 2: Quality Overall Summary
Roxane Laboratories Inc., (WWICO-NV-

 

00164 — WWICO-NV-000179)

 

 

 

295

 

Section 3.2.8.4.1 of ANDA 209457:
Specification, (WWICO-NV-000427 —

 

WWICO-NV-000430)

 

 

 

296

 

Section 3.2.8.4.2 of ANDA 209457:
Analytical Procedures, (WWICO-NV-

 

000431 — WWICO-NV-000484)

 

 

 

297

 

Section 3.2.8.4.3 of ANDA 209457:
Validation of Analytical Procedures,
(WWICO-NV-000485 — WWICO-NV-

 

(000656)

 

 

 

298

 

Section 3.2.8.4.4 of ANDA 209457:
Batch Analysis, (WWICO-NV-000657 —

 

WWICO0-NV-000686)

 

 

 

299

 

Section 3.2.P.1 of ANDA 209457:
Description and Composition of the Drug
Product, (WWICO-NV-000719 —

 

 

WWICO0-NV-000721)

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 41 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 41 of 177

Page 41 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

300

 

Section 3.2.P.2 of ANDA 209457:
Pharmaceutical Development, (WWICO-

 

IN V-000722 — WWICO-NV-000880)

 

 

 

301

 

Section 3.2.P.5.1 of ANDA 209457:
Specifications, (WWICO-NV-001158 —

 

IW WICO-NV-001160)

 

 

 

302

 

Section 3.2.P.5,.2 of ANDA 209457:
Analytical Procedures, (WWICO-NV-

 

001161 — WWICO-NV-001210)

 

 

 

303

 

Section 3,2.P.5.4 of ANDA 209457:
Batch Analysis, (WWICO-NV-001348 —

 

IW WICO-NV-001371)

 

 

 

304

 

Section 3,.2.P.8.1 of ANDA 209457:
Stability Summary and Conclusion,
WWICO-NV-001439 — WWICO-NV-

 

001459)

 

 

 

305

 

Stability Data Icosapent Ethyl (West-
Ward) (Sept. 6, 2016), (WWICO-NV-

 

002692 - WWICO-N V-002702)

 

 

 

306

 

Information Request to T. Adams from:
S. Smith and Related Communication
(June 15, 2017), (WWICO-NV-099968 —
WWIC0-NV-099993)

 

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 42 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 42 of 177

Page 42 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

1] (3\2020

 

[13222

 

307

 

Email from J. McGlone to T. Miller et al.
(Dec. 3, 2012), (WWICO-MV-093674 —

 

WWICO-MV-093692)

 

[13 |2e20

 

[120

 

308

 

Email from J. McGlone to Dr. S. Uraizee
(Nov. 26, 2012), (WWICO-NV-093693 +

 

WWICO-NV-093712)

 

309

Specification for Icosapent Ethyl (West-
Ward) (June 13, 2017), (WWICO-NV-

 

1000023 — WWICO-NV-1000025)

 

 

 

310

Finished Products Test Method and
Related Documents (June 13, 2017),

 

(WWICO-NV-1000026 — WWICO-NV-
1000040)

 

 

 

311

 

Amarin Pharma Inc., Drug Substance,
(AMRN00000225 — AMRN00000238)

 

 

 

 

312

 

Amarin Pharma Inc., Comparison of
Related Substances in Drug Substance

 

Batches and Corresponding AMRI1(01
Capsule, I g Batches (5/14/2009),
(AMRNO00000491 — AMRN00000491)

 

 

 

313

 

Amarin Pharma Inc., Control of Drug
Substance (5/14/2009),

 

(AMRN00000585 — AMRNO00000595)

 

 

 

314

 

[Amarin Pharma Inc., Comparison of
Related Substances in Drug Substance

 

 

Batches and Corresponding AMR101
Capsule, 1 g Batches (5/13/2009),

 

 

(AMRN00020568 — AMRN00020568)

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 43 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 43 of 177

Page 43 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

315

 

INI 102457-s0046, 2.3.P.5 Control of
Drug Product, (AMRN00100895 —

 

AMRN00100908)

 

 

 

316

 

INDA No, 202057, 2.3.8.4 Control of
Drug Substance [icosapent ethyl, Nisshin

 

Pharma Inc.], (AMRN001 15239 —
AMRNO00115243)

 

 

 

317

 

INDA 202057, 3.2.P.5 Control of Drug
Product [AMR101, Capsules],

 

Justification of Specifications,
(AMRNO00116059 — AMRNO001 16073)

 

 

 

318

 

INDA 202057, 2.3.P.2 Pharmaceutical
Development [AMR101, Capsules],

 

(AMRNO00186470 —- AMRN001 86479)

 

 

 

319

 

INDA 202057, 3.2.P.5 Control of Drug
Product [AMR101, Capsules], Batch

 

Analysis, (AMRN00189290 —
IAMRN00189301)

 

 

 

320

 

NDA 202057, 2.3.8.4 Control of Drug
Substance [icosapent ethyl, Chemport,

 

Inc.], (AMRN00189740 —
AMRNO00189740)

 

 

 

321

 

INDA 202057, 2.3.8.4 Control of Drug
Substance [icosapent ethyl, BASF],

 

(AMRN00190387 — AMRN00190387)

 

 

 

322

 

INDA 202057, 2.3.5.4 Control of Drug
Substance ficosapent ethyl, Finorgal],

 

 

(AMRN00199987 — AMRN00199987)

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 44 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 44 of 177

Page 44 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

323

 

NDA 202057, 3.2.P.5.4 Batch Analysis,
(AMRN00200042 — AMRN00200043)

 

 

 

 

324

 

INDA 202057, 2.3.8.4 Control of Drug
Substance {icosapent ethyl, Nisshin

 

Pharma Inc.], (AMRN00200627 —
AMRN00200627)

 

 

 

325

 

INDA 202057, 3.2.P.5 Control of Drug
Product [VASCEPA, Capsules], Batch

 

Analysis, (AMRN03133712 —
AMRNO03133722)

 

 

 

326

 

INDA 202057, 1.13.5 Summary of
Manufacturing Changes,

 

(AMRNO3136091 ~- AMRN03136094)

 

 

 

327

 

INDA 202057, 2.3,P.5 Control of Drug
Product [VASCEPA, Capsules],

 

(AMRN03137600 — AMRN03137637)

 

 

 

328

 

INDA 202057, 3.2.P.5 Control of Drug
Product [VASCEPA, Capsules],

 

Analytical Procedures, (AMRN03 137782
-- AMRNO3137805)

 

 

 

329

 

NDA 202057, 3.2.P.5.4 Batch Analysis,
(AMRN03137854 - AMRN03137856)

 

 

 

 

330

 

ANDA 209499, In-Vitro Dissolution
Data, (DRLEEPA 0000325 —DRLEEPA

 

 

0000357)

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 45 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 45 of 177

Page 45 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

331

 

Dr. Reddy’s, Module 3 Quality —
3.2.P.2 Pharmaceutical Development,

 

(DRLEEPA 0003860 — DRLEEPA
0003965)

 

 

 

332

 

ANDA 209499, 5.3
Bioavailability/Bioequivalence,

 

(DRLEEPA 0004209 — DRLEEPA
0004379)

 

 

 

333

 

Certificate of Analysis: Analytical
Testing of Icosapent Ethyl Capsule |

 

gram (Lot No. 2J00034), (DRLEEPA
0011662 -DRLEEPA 0011665)

 

 

 

334

 

Certificate of Analysis: Analytical
Testing of lecosapent Ethyl Capsule I

 

leram (Lot No. 2300045) (Mar. 2013),
(DRLEEPA 0011666 ~ DRLEEPA
0011669) |

 

 

 

335

 

Certificate of Analysis: Analytical
Testing of Icosapent Ethyl Capsule J

 

gram (Lot No, 2K00243) (Dec, 2013),
(DRLEEPA 0013530 — DRLEEPA
0013534)

 

 

336

 

 

NDA 202057, 3.2.P.5 Control of Drug
Product [AMR101, Capsules], Analytical

 

Procedures, (AMRN00186607 —
AMRN(60186630)

 

 

 

337

 

NDA 202057, 3.2.P.5 Control of Drug
Product [AMR101, Capsules],

 

ustification of Specifications,
(AMRNOO0186666 — AMRN00186683)

 

 

 

338

 

NDA 202057, 3.2.P.5 Control of Drug
Product [AMR101, Capsules],

 

 

Justification of Specifications,
(AMRNO001 88964 — AMRN00188981)

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 46 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 46 of 177

Page 46 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

339

 

NDA 202057, 3.2.P.5.1-2 Specifications
for VASCEPA Capsules, 1g,

 

(AMRN03137779 — AMRN03137781)

 

 

 

340

 

AANDA 209457, 2.3 Quality Overall
Summary (QOS), (WWICO-NV-000196

 

WWICO-NYV-000225)

 

 

 

341

 

Certificate of Analysis: Icosapent Ethyl
Capsules, 1 gram (Lot No, 1569547),

 

(W WICO-NV-000405 — WWIC0-NV-
000408)

 

 

 

342

 

Certificate of Analysis: Vascepa (Lot
INo. 2300045), (WWICO-NV-000409 —

 

IW WICO-NV-000410)

 

 

 

343

 

West-Ward, Pharmaceutical
Development Report of Icosapent Ethyl

 

Capsules, 1 gram, (July 2016), (WWICO-
IN V~000724 — WWICO-NV-000790)

 

 

 

344

 

Certificates of Analysis: Icosapent Ethyl
Capsules, 1 g (Lot Nos. 1362418,

 

1463425, 1569547), (WWICO-NV-
001349 -~- WWICO-NV-001371)

 

 

 

345

 

21800056), (CW WICO-NV-023240 —

 

WWICO-NV-023240)

Certificate of Analysis: Vascepa (Lot No.

 

 

 

346

 

200067), (WWICO-NV-023241 —

 

 

IW WICO-NV-023241)

 

Certificate of Analysis: Vascepa (Lot No,

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 47 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 47 of 177

Page 47 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

347

 

Certificate of Analysis: Ethyl
fcosapentate (Icosapent Ethyl) (Lot No.

 

05264002), (WWICO-NV-122070 —
WWICO-NV-122071)

 

 

 

348

 

ANDA 206264, 2.7.1.2 Summary of
Results of Individual Studies, (WWICO-

 

NV-158523 — WWICO-NV-158537)

 

 

 

349

 

Certificates of Analysis: Icosapent Ethyl
Capsules, I ¢ (Lot Nos. 1362418,

 

1463425, 1569547), WWICO-NV-
162334 — WWICO-NV-162360)

 

 

 

350

 

Certificates of Analysis: Icosapent Ethyl
Capsules, 1 g (Lot Nos, 3079110,

 

3368301, 3368523), (WWICO-NV-
162361 -- WWICO-NV-162376)

 

 

 

351

 

West-Ward, Certificate of Analysis:
Vascepa (Lot No. 5B01002), (WWICO-

 

INYV-162377 — WWICO-NV-162378)

 

 

 

352

 

Certificate of Analysis: Vascepa (Lot.
INo. 6F01860), (WWICO-NV-162384 —

 

WWICO-NV-162386)

 

 

 

353

 

Certificate of Analysis: Vascepa (Lot No.
6F01871), (WWICO-NV-162387 —

 

IW WICO-NV-162389)

 

 

 

354

 

Certificates of Analysis: Icosapent Ethyl
(Lot Nos. 37662, 61268, 61269, 61271),

 

 

(WWICO-NV-162390 — WWICO-NV-
162405)

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 48 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 48 of 177

Page 48 of 177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Date Number Witness Description
Marked Admitted

355 Certificate of Analysis: Icosapent Ethyl
Capsules, 1 gram (Lot. No. 3368523),
(WWICO-NV-162410 — WWICO-NV-
162413)

356 INDA 202057, 3.2.P.5.4 Batch Analysis,
(AMRNO03 137859 - AMRN03137860)

357 Table of Contents, Specificity of
Additional Impurities, (WWICO-NV-
100000 — WWICO-NV-100012)

358 Executed Errata Sheet for the February
15, 2018 Deposition of Michael Miller

359 Executed Errata Sheet for the July 1,
2019 Deposition of Carl Peck

360 Executed Errata Sheet for the July 10,
2019 Deposition of Peter P, Toth

361 Executed Errata Sheet for the July 17,
2019 Deposition of Matthew Budoff

362 Executed Errata Sheet for the July 2,

 

 

 

2019 Deposition of Sean Nicholson

 

 

 

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 49 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 49 of 177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 49 of 177
Date Date Number Witness Description
Marked Admitted

363 Executed Errata Sheet for the June 19,
2019 Deposition of R. Preston Mason

364 Executed Errata Sheet for the June 20,
2019 Deposition of Stephen Kunin

365 Executed Errata Sheet for the June 25,
2019 Deposition of Firhaad Ismail

366 Executed Errata Sheet for the November
5, 2018 Deposition of Harold Bays

367 Executed Errata Sheet for the November
5, 2018 Deposition of Ian Osterloh

368 Executed Errata Sheet for the October
16, 2018 Deposition of Aaron Berg

369 Executed Errata Sheet for the October
24, 2018 Deposition of Steven Ketchum

370 Executed Errata Sheet for the October

 

 

 

 

 

30, 2018 Deposition of Rebecca Juliano

 

 

 

 
Case 2:16-cv-02525-MMD-NJK Document 361 Filed 01/31/20 Page 50 of 50
Case 2:16-cv-02525-MMD-NJK Document 330-1 Filed 01/06/20 Page 50 of 177

Page 50 of 177

 

Date
Marked

Date
Admitted

Number

Witness

Description

 

 

 

371

 

Executed Errata Sheet for the September
14, 2018 Deposition of Howard

 

Weintraub

 

 

 

372

 

Executed Errata Sheet for the September
21,2018 Deposition of Philip Lavin

 

 

t|1a020

 

(000

 

373

 

peher

Chapman et al., Triglyceride-rich
lipoproteins and high-density lipoprotein

 

cholesterol in patients at high risk of
cardiovascular disease: evidence and
guidance for management, European
Heart Journal (2011) 32, 1345-1361

 

374

Feingold et al., Diabetes and
Dyslipidemia, Endotext [Internet]. South

 

Dartmouth (MA): MDText.com, Inc;
2000

 

 

 

375

 

Siscovick et al., Omega-3
Polyunsaturated Fatty Acid (Fish Oil)

 

Supplementation and the Prevention of
Clinical Cardiovascular Disease, 135
Circulation e867 (2017),
(ICOSAPENT_DFNDT00018006 —
ICOSAPENT DFNDT00018023)

 

i{)3i9020

 

|y3l2020

 

376

 

Kurabayashi et al., Eicosapentaenoic
Acid Effect on Hyperlipidemia in

 

Stl Ry 1534

Menopausal Japanese Women, 96 The
American College of Obstetricians and
Gynecologists 521 (2000),
(ICOSAPENT_DFNDTS00006237 —
ICOSAPENT_DFNDTS00006244)

 

 

 

377

 

USPTO Office Communication (June 20,
2011), (AMRN03058824 —

 

 

AMRNO03058835)

 

 

 
